Citation Nr: 1453245	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for fibromyalgia, claimed as due to an undiagnosed illness. 

2. Entitlement to service connection for a respiratory disorder, other than chronic obstructive pulmonary disease (COPD), claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 1984 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for fibromyalgia, COPD, and carpal tunnel syndrome, all claimed as due to an undiagnosed illness.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011; a transcript of that proceeding has been associated with the claims file.  

This matter was previously before the Board in January 2012, at which time the Board recharacterized the issue on appeal pertaining to COPD as one for entitlement to service connection for COPD, and a separate claim of entitlement to service connection for a respiratory disorder, other than COPD, per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also denied claims of entitlement to service connection for COPD and carpal tunnel syndrome, and remanded claims of entitlement to service connection for a respiratory disorder other than COPD, and fibromyalgia, all claimed as due to an undiagnosed illness. 


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's current fibromyalgia began in service and has persisted since service.

2. The Veteran has exhibited objective indications of upper respiratory signs or symptoms (shortness of breath), which have not been definitively attributed to a known clinical diagnosis. 


CONCLUSION OF LAW

1. The criteria for service connection for fibromyalgia have been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

2. The criteria for service connection for a respiratory disorder, manifested by shortness of breath, have been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for service connection for fibromyalgia and a respiratory disorder manifested by shortness of breath.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claims. 

Service Connection - Applicable Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records including his DD Form 214. 

As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2014).

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

In essence, "in order to establish service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 [percent] or more not later than [the statutory time limit]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Fibromyalgia 

The Veteran has claimed entitlement to service connection for fibromyalgia, which is listed as "medically unexplained chronic multisymptom illnesses."  The Veteran underwent VA examination in February 2012 to confirm the diagnosis of this disability that is contained in the VA medical records (see, e.g., VA treatment notes of November 2010, March 2011, and May 2011). 

The resulting February 2012 VA examination report provides a fibromyalgia diagnosis based on review of the claims file and interview and examination of the Veteran, and indicates that this disability has been present for at least six months. 

By way of brief history, the available service treatment records (STRs) are silent as to complaints, treatment, or diagnoses related to fibromyalgia. (Note: there is a question as to whether the Veteran's complete STRs are of record, as the claims file indicates that the some of the Veteran's STRs were located in another Veteran's claims file).  In any event, the post-service medical record is replete with complaints of diffuse joint pain beginning in the early 1990's, i.e., since his return from Southwest Asia/Persian Gulf. See, e.g., VA Medical Certificate, July 1994 (complaints of aching bones, ankle and knee, joints, since returning from Desert Storm); VA Medical Certificate, October 1992 (complaints of aching bones since his return from the Middle East); October 1996 VA Examination Report (complaints of multiple aching and pain in the joints of the feet, ankles, hands, fingers, elbows, knees, and shoulder, and a diagnosis of generalized joint pain, etiology not known); and October 2008 VA Examination Report (assessment of subjective complaints of fibromyalgia).  

In addition to the foregoing medical evidence documenting diffuse joint pain since approximately 1992-1993, the Veteran has provided testimony before the undersigned, and reported therein that he has experienced pain, some swelling, and soreness all over his body since 1993.  The Veteran is competent to describe his symptoms of pain in his joints without any specialized knowledge or training, and the Board accepts his statements as credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent evidence of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary. See 38 C.F.R. § 3.317(a)(7).  The Veteran's confirmed fibromyalgia may have become manifest during active military service, or shortly after returning from the Southwest Asia theater of operations during the Persian Gulf War as evidenced by the early post-service medical evidence and his lay statements regarding symptoms during and proximate to service.  In any event, the Veteran's fibromyalgia became manifest to a degree of at least 10 percent after his Persian Gulf service.  During the course of the claim, the Veteran has been prescribed medication for his symptoms (Tramadol) and has been found credible in his assertions of symptoms by multiple medical professionals.  These symptoms more likely than not meet the criteria for a 10 percent rating under Diagnostic Code 5205.  

In so finding, the Board acknowledges that some of the symptoms the Veteran has linked to his fibromyalgia, or otherwise to an undiagnosed illness have been attributed to a specific diagnosis.  The Veteran's diagnoses include degenerative disk disease of the lumbar spine.  Given the diagnoses of specific disorders and the unappealed denial of some of these claims on a direct basis in a July 2013 rating decision, the Board concludes that further consideration of these symptoms as an undiagnosed illness and/or fibromyalgia is not warranted. 

In short, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is (1) a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from the medically unexplained chronic multisymptom illness of fibromyalgia; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317; see also Gutierrez, supra. 

Therefore, entitlement to service connection for fibromyalgia is warranted. 

A Respiratory Disorder Manifested by Shortness of Breath, Other than COPD

The Veteran contends that he has a respiratory disorder, manifested by shortness of breath, as a result of service.  Specifically, in hearing testimony and other statements of record, the Veteran reported that he was exposed to chemicals and fires/smoke while serving in Desert Storm.  As noted above, the Veteran is a Persian Gulf Veteran.  

Parenthetically, it is also noted that service connection for COPD was denied by the Board in January 2012 based, in part, on a finding that Veteran did not have COPD.  

In September 2011, the Veteran provided testimony to the effect that he was exposed to fire and smoke while serving Saudi Arabia and that he believed this affected his breathing.  He also reported that he had no previous history of smoking, and that he had experienced breathing problems/shortness of breath since the early 2000's.  As shortness of breath is a non-medical indicator that is capable of independent verification, the Board finds that objective indications have been shown. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report symptoms observable to him through the five senses, as this requires only personal knowledge).  Accordingly, Gutierrez element (1) has been met.

The pertinent regulation, 38 C.F.R. § 3.317(b) expressly provides that signs or symptoms, such as upper respiratory symptoms (which would include shortness of breath), are the types of symptoms that may be manifestations of an undiagnosed illness or chronic multi-symptom illness.  The Veteran's available service treatment records show no complaints of chest pains or shortness of breath.  However, the Veteran underwent a VA examination in June 2010, at which time he reported shortness of breath and dyspnea with exertion.  Pulmonary function tests (PFTs) indicated moderately restricted lung volume without obstruction.  There was no evidence of COPD or other pulmonary disease.  Thereafter, the Veteran underwent a VA respiratory examination in February 2012.  He again complained of shortness of breath.  The examiner concluded that the Veteran did not have a current respiratory disorder (although he recently had a bout of acute bronchitis in January 2012, which resolve, without complications).  The examination report noted a clinical history of shortness of breath on exertion, and that October 2010 PFTs read as restricted, secondary to decreased total lung capacity with normal diffusion capacity.  PFTs conducted in February 2012 could not be interpreted secondary to poor effort by the Veteran (the report noted that the Veteran was in pain at the time the PFT was administered).  

Based on the medical evidence outlined above, and resolving all reasonable doubt in his favor, the Veteran's upper respiratory symptoms are considered to be chronic under the provisions of 38 C.F.R. § 3.317(a)(4).  Accordingly, Gutierrez element (2) has been met.

Again, the Veteran has provided competent descriptions of respiratory symptoms/shortness of breath proximate to service.  Moreover, the most VA examination report demonstrated complaints of shortness of breath and objective decreased lung volume capacity (moderate and with no underlying diagnosis).  The Board has analyzed the Veteran's reported symptoms shortness of breath by analogy under Diagnostic Code 6602 (asthma, bronchial).  Diagnostic Code 6602 provides a 10 percent rating for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  Although the PFT findings in February 2012 were reportedly affected by pain, the VA examiner reported a FEV-1 of 67 percent and an FEV-1FVC of 73 percent; again, previous PFTs showed total lung capacity (TLC) of 65%.  Accordingly, the Board finds that the Veteran's shortness of breath manifested to a degree of 10 percent or more under the analogous rating criteria, prior to December 31, 2016, thus meeting the third requirement for the establishment of service connection for an undiagnosed illness under Gutierrez.  

The final question, then, is whether the Veteran's respiratory symptoms have, by history, physical examination, and laboratory tests, been attributed to any known clinical diagnosis.  As noted, the February 2012 VA examiner expressly noted a history of shortness of breath, as well current and previous diagnostic findings of moderately restricted lung volume/capacity; however, the examiner was unable to provide a clinical diagnosis.  In fact, the examiner specifically stated that the Veteran's respiratory symptoms were not due to a diagnosed disease or disability. No other medical professional has attributed the Veteran's respiratory symptoms to a known clinical diagnosis.  Accordingly, the evidence regarding whether the Veteran's shortness of breath/respiratory symptoms cannot be attributed to any known clinical diagnosis is at least evenly balanced.  In cases where the evidence is evenly balanced, the claimant prevails. 

Because there are objective indications of a qualifying chronic disability that became manifest to a compensable degree following the Veteran's service in Southwest Asia which have not been definitively attributed to a known clinical diagnosis, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for a respiratory disorder, manifested by shortness of breath, as due to an undiagnosed illness. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for fibromyalgia is granted. 

Entitlement to service connection for a respiratory disorder manifested by shortness of breath is granted. 




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


